NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                _______________

                                      No. 20-1521
                                    _______________

                            UNITED STATES OF AMERICA

                                             v.

                                 CHRISTIAN BURRUS,
                                             Appellant
                                   _______________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                     (D.C. Criminal Action No. 2-19-cr-00284-001)
                       District Judge: Honorable Nora B. Fischer
                                   _______________

                      Submitted Under Third Circuit L.A.R. 34.1(a):
                                  September 22, 2020
                                  _______________

                         Before: AMBRO, PORTER, and ROTH,
                                   Circuit Judges.

                                (Filed: February 16, 2021)

                                     ______________

                                        OPINION
                                     ______________





 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PORTER, Circuit Judge.

       Christian Burrus conditionally pleaded guilty to one count of being a felon in

possession of a firearm in violation of 18 U.S.C. § 922(g)(1). Burrus moved to suppress

the firearm, but the District Court denied his motion. It concluded that the officer who

conducted the search and discovered the weapon had reasonable suspicion of criminal

activity sufficient to justify a warrant check on Burrus. On appeal, Burrus challenges the

District Court’s reasonable-suspicion determination. Finding no error, we will affirm.

                                              I

       On July 23, 2018, Officer Hess of the Penn Hills Police Department was on a

routine traffic patrol in a high-crime area of Penn Hills, Pennsylvania. He checked the

license plate number of a blue Nissan Maxima using the National Crime Information

Center (“NCIC”) database. The results revealed that the vehicle’s registration was

expired and that the vehicle’s owner, Daquela Donald, had an expired driver’s license.

Officer Hess followed the vehicle and shortly thereafter pulled the vehicle over.

       The vehicle had three occupants: a female driver, a male in the front passenger

seat, and a female passenger in a rear seat. Officer Hess asked Donald, who was driving,

if she had identification, and she responded that she did not. She also could not produce

the car’s registration, any identification card, or an insurance certificate. Officer Hess

asked if anyone in the car had identification and heard no answer. He then took the names

of the passengers. The male passenger told Officer Hess that his name was Christian

Burrus and provided his date of birth. The female passenger told the officer that her name



                                              2
was Tomieka Maddox. Donald told Officer Hess that someone would come pick up the

vehicle. Officer Hess thanked Donald for her honesty and returned to his police cruiser.

         Officer Hess recognized Burrus upon approaching the vehicle because he recalled

that a wanted poster with his name and photograph was posted in the police station

assembly room over a year earlier, indicating that a warrant for Burrus’s arrest was

pending at one time. The officer remembered that narcotics detectives were involved in

posting the photograph and believed that Burrus had been wanted for a firearm or

narcotics charge. In addition, Officer Hess noticed that Burrus appeared very nervous,

was sweating profusely, and would not make eye contact with him. Indeed, the officer

testified that he had never encountered a passenger as nervous as Burrus during a traffic

stop.1

         Once back inside his vehicle, Officer Hess ran an NCIC check on Burrus, which

revealed that he had a suspended driver’s license and an active warrant for his arrest for a

probation violation. After a backup unit arrived, Officer Hess called dispatch and

confirmed that the warrant was active. The process of running the NCIC check on Burrus

and confirming that the warrant was active took less than three minutes.

         Officer Hess then arrested Burrus. He walked to the passenger side window and

asked Burrus if he had any weapons on him. Burrus did not reply. Officer Hess then

asked Burrus to step out of the vehicle. After Burrus complied, the officer placed


1
  The District Court credited Officer Hess’s testimony that he remembered a wanted
poster with Burrus’s name and photograph and that Burrus appeared very nervous during
the stop. After careful review of the record, we defer to the District Court’s decision to
credit the officer’s testimony and accept as true the facts it found.
                                             3
handcuffs on him and conducted a pat down search, which revealed a firearm in Burrus’s

waistband. Officer Hess’s subsequent investigation revealed that the firearm was stolen

and that because Burrus had a prior conviction for manufacture, delivery or possession

with intent to deliver a controlled substance, he was not permitted to possess a firearm.

       Burrus was charged with being a felon in possession of a firearm. He filed a

motion to suppress the firearm as the product of an unreasonable search and seizure,

which the District Court denied on two independent grounds. First, it took the position

that an officer’s taking the time to conduct a brief warrant check on a passenger during a

traffic stop does not constitute a deviation from the traffic stop’s mission—for which

reasonable suspicion would be needed—because a warrant check helps ensure the

officer’s safety during the stop. Thus, Officer Hess could lawfully perform a warrant

check on Burrus even though that check caused the stop to take more time than it

otherwise would have. In the alternative, the court concluded that even if Officer Hess

did deviate from the mission of the traffic stop, he had reasonable suspicion to perform

the warrant check on Burrus in light of the totality of the circumstances. After the District

Court denied Burrus’s suppression motion, Burrus entered a conditional guilty plea. This

timely appeal followed.2

                                             II

       We review the denial of a motion to suppress under a mixed standard of review.

United States v. Green, 897 F.3d 173, 178 (3d Cir. 2018). The District Court’s factual


2
 The District Court had subject-matter jurisdiction under 18 U.S.C. § 3231. We have
appellate jurisdiction under 28 U.S.C. § 1291.
                                             4
findings are reviewed for clear error, and its legal determinations are reviewed de novo.

Id. We may affirm on any basis supported by the record. Id.

       The parties dispute whether the July 2018 traffic stop, which was “lawful at its

inception,” was unreasonably extended in violation of the Fourth Amendment. Illinois v.

Caballes, 543 U.S. 405, 407 (2005). “An unreasonable extension occurs when an officer,

without reasonable suspicion, diverts from a stop’s traffic-based purpose to investigate

other crimes.” Green, 897 F.3d at 179. The Supreme Court explained in Rodriguez v.

United States that a traffic stop’s purpose is “to address the traffic violation that

warranted the stop and attend to related safety concerns.” 575 U.S. 348, 354 (2015)

(citation omitted). “[T]asks ordinarily . . . tied to the mission of a traffic stop . . . include:

‘checking the driver’s license, determining whether there are outstanding warrants

against the driver, and inspecting the automobile’s registration and proof of insurance.’”

United States v. Garner, 961 F.3d 264, 271 (3d Cir. 2020) (quoting Rodriguez, 575 U.S.

at 355). An officer “may conduct certain unrelated checks during an otherwise lawful

traffic stop,” but “may not do so in a way that prolongs the stop” absent reasonable

suspicion. Rodriguez, 575 U.S. at 355. We call the time at which a stop is measurably

extended—“when tasks tied to the traffic stop are completed or reasonably should have

been completed”—the “‘Rodriguez moment.’” Garner, 961 F.3d at 270. If an officer

measurably extends a stop, we must “assess whether the facts available to [the officer] at

[the Rodriguez moment] were sufficient to establish reasonable suspicion” of criminal

activity to determine whether the extension violated the Fourth Amendment. Green, 897

F.3d at 179.

                                                5
         Applying this legal framework, the District Court concluded that the warrant

check was permissible because conducting a warrant check on a passenger is a

“negligibly burdensome precaution[]” to protect the officer rather than a deviation from

the mission of the stop. App. 16 (quoting Rodriguez, 575 U.S. at 356). The court also

found that even if the warrant check did prolong the traffic stop, Officer Hess had

reasonable suspicion that warranted doing so.

         We assume without deciding that the warrant check on Burrus measurably

extended the traffic stop. Having done so, we conclude that Officer Hess’s conduct did

not contravene the Fourth Amendment because reasonable suspicion justified the warrant

check.

         To expand the scope of a traffic stop beyond its initial purpose, an officer must

have “a reasonable, articulable suspicion of criminal activity.” United States v. Givan,

320 F.3d 452, 458 (3d Cir. 2003). Reasonable suspicion “is more than ‘a mere hunch . . .

[but] considerably less than . . . a preponderance of the evidence, and obviously less than

. . . probable cause.’” Green, 897 F.3d at 183 (alterations in original) (quoting Navarette

v. California, 572 U.S. 393, 397 (2014)). It must be evaluated under the totality of the

circumstances and “cannot be defeated by a so-called ‘divide-and-conquer’ analysis,

whereby each arguably suspicious factor is viewed in isolation and plausible, innocent

explanations are offered for each.” Id. (quoting District of Columbia v. Wesby, 138 S. Ct.

577, 589 (2018)). We have also “recognize[d] the particular ability of law enforcement

officers, based on training and experience, to make inferences from and deductions about

the cumulative information available to them that might well elude an untrained person.”

                                               6
Id. (internal quotation marks omitted). “Reasonable suspicion depends on both the

‘information possessed by police and its degree of reliability.’” Garner, 961 F.3d at 271

(quoting Alabama v. White, 496 U.S. 325, 330 (1990)).

       With these principles in mind, we have no difficulty concluding that reasonable

suspicion was present at the earliest Rodriguez moment: when Officer Hess returned to

his vehicle to conduct the warrant check on Burrus. The officer recalled that Burrus had

previously had an active warrant in Penn Hills for a firearms or narcotics charge, and did

not specifically recall whether the warrant had been cleared by an arrest. This supports

the reasonableness of his decision to perform a quick warrant check—even if that check

measurably extended the stop. As the Supreme Court has stated, “where police have been

unable to locate a person suspected of involvement in a past crime, the ability to briefly

stop that person, ask questions, or check identification in the absence of probable cause

promotes the strong government interest in solving crimes and bringing offenders to

justice.” United States v. Hensley, 469 U.S. 221, 229 (1985). And “though a criminal

record, much less an arrest record, is not sufficient to establish reasonable suspicion, it is

a valid factor.” Green, 897 F.3d at 187. By the same token, Burrus’s being wanted for

arrest about a year before the traffic stop is germane to whether the officer had reasonable

suspicion. Accordingly, we may consider an officer’s knowledge of an outstanding

warrant within our reasonable-suspicion analysis. See United States v. Tellez, 11 F.3d

530, 532–33 (5th Cir. 1993) (holding that a police officer had reasonable suspicion

justifying a brief investigatory stop based on the officer’s knowledge of an outstanding

warrant for the defendant’s arrest).

                                              7
       Other facts also support the District Court’s finding of reasonable suspicion.

Officer Hess observed that Burrus was sweating heavily and would not make eye contact

with him. Indeed, Officer Hess had never seen a passenger as nervous as Burrus during a

traffic stop. “[N]ervous, evasive behavior is a pertinent factor in determining reasonable

suspicion.” Illinois v. Wardlow, 528 U.S. 119, 124 (2000). Burrus also could not produce

identification and was in a car being driven by an unlicensed driver. Finally, the traffic

stop occurred in a high-crime area of Penn Hills.

       We do not conclude that any of these facts, standing alone, would rise to the level

of reasonable suspicion. But, considering the totality of the facts presented here, we

uphold the District Court’s reasonable-suspicion finding.

                                      *       *      *

       For the foregoing reasons, we will affirm the District Court’s judgment.




                                              8